Kinetics Portfolios Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 29, 2011 VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC 20549 RE: Kinetics Portfolios Trust (the “Trust”) Registration No. 811-09923 Ladies and Gentlemen: On behalf of the Trust, I have transmitted herewith for filing pursuant to Rule 8b-16(a) under the Investment Company Act of 1940, as amended, for the purpose of updating annual financial information, Amendment No. 22 to the Trust’s Registration Statement on Form N-1A. Questions and comments concerning the Amendment may be directed to the undersigned at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
